DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           This action is in response to the communication originally filed on March 20, 2020.

 This application is a divisional of U.S. Publication No. 14/930,189 filed on November 02, 2015, now matured into U.S. Patent No. 10,638,391 B2.

Claims 1-20 are presented for examination.


                        Claim Rejections - 35 USC §103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 


Claims 1-3, 10-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in US Publication No. 2014/0211626 A1, hereinafter referred to as Liu, in view of Faccin et al. in US Publication No. 2015/0350954 A1.
 

	Regarding claim 1, Liu dislcoses a method of operation of a Mobility Management Entity (MME) of a cellular communications network (a method of triggering offload processing for PDN connection of MME on 3GPP network, para.54 and 84), the method comprising: 
	obtaining subscription information for a User Equipment (UE) (receiving  user subscription including information of PDN connection, para.54); and the subscription information comprises offload indication information (wherein information of PDN connection includes offload indication information so as for MME to trigger offload processing [para.84], e.g., offloading flows to WLAN network for communication, [para.89]).
	However, Liu does not clearly specify the offload is performed according to indications of Allowed Wireless Local Area Network / Unlicensed Band Solution (AWUBS) for the UE, and sending a UE context related request to a base station in a radio access network of the cellular communications network, wherein the UE context related request comprising one of the one or more AWUBS indications; which are known in the art and commonly applied in communications field for data offloading, as suggested in Faccin’s disclosure as below.
	Faccin, from the same field of endeavor, teaches the offload is performed according to indications of Allowed Wireless Local Area Network / Unlicensed Band Solution (AWUBS) for the UE (3GPP subscriber is permitted to use WLAN access service in radio access network {RAN} aggregation, e.g., offloading traffic between 3GPP access networks and non-3GPP access networks [para.74 and para.33. lines 15-20], and has a list of WLAN APs that are available {subscribed} to send traffic to [para.89], wherein WLAN APs are wireless unlicensed local area network available for transmission, para.8]), and sending a UE context related request to a base station in a radio access network of the cellular communications network (sending information such as list of UEs to first BS located in  wide-area radio access network or  cellular network, para.104, lines 19-48 and para.40, lines 20-23]), the UE context related request comprising one of the one or more AWUBS indications (information can be list of {WLAN} BSs/ AWUBS [para.104, lines 19-48, and para.8]).
		Therefore, it would be obvious to one of ordinary skill in the art at the time before the claimed invention was filed to send AWUBS indications to the cellular base station according to subcriber information on one or more AWUBS; thus providing maximized total system throughput by providing seamless mobility to users supporting communications with multiple radio access technologies.

	
	Regarding claim 2, Liu in view of Faccin disclose wherein the one or more AWUBS indications consist of a single AWUBS indication that is indicative of a single AWUBS that is allowed for the UE (indicating identity of a WLAN AP,  see para.89 in Faccin).


	Regarding claim 3, Liu in view of Faccin disclose wherein the one or more AWUBS indications comprise a plurality of AWUBS indications that are indicative of a plurality of AWUBSs that are allowed for the UE (list of {WLAN} BSs/ AWUBS, see para.104, lines 19-48, and para.8 in Faccin).

	
	Regarding claim 10, Liu in view of Faccin disclose wherein the UE context related request comprises an information element associated with the UE that comprises the one or more AWUBS indications (comprising an information element {IE} based on current content of PDN connection information, wherein when value of IE is configured as “”1, it indicates that different IP flows of a corresponding PDN connection are allowed to be transmitted simultaneously in different access networks, see para.68 in Liu); which would be obvious that AWUBS indications are also conveyed in an IE of a message to be sent to an intended destination.


	Regarding claim 11, Liu in view of Faccin disclose wherein obtaining the subscription information for the UE comprises obtaining the subscription information for the UE from a Home Location Register (HLR) / Home Subscriber Server (HSS) of the cellular communications network (receiving user subscription including information of PDN connection from HSS, see para.54 in Liu).


	Regarding claim 12, , Liu in view of Faccin disclose wherein the one or more AWUBSs that are allowed for the UE are preferred solutions for providing internetworking between a wireless local area network (WLAN) and the cellular communications network (evaluating available links on a real-time basis and select  “best possible” link for each data bearer, see para.77 in Faccin), and wherein sending the UE context related request comprises sending the UE context related request comprising the one or more AWUBSs of the preferred solutions to the base station via an information element (sending list of {WLAN} BSs/ AWUBS [see para.104, lines 19-48, and para.8 in Faccin] with best link quality, e.g., preferred [see para.77 in Faccin] via information element [see para.68 in Liu]).


	
Regarding claim 13, claim 13 is rejected for substantially same reason as claim 1, except that claim 13 is in a device claim format, and wherein Liu in claim 13 discloses a network interface communicatively coupling the MME to other network nodes of the cellular communications network (receiving unit of MME receives subscription data from HSS, para.119-120); one or more processors (offloading triggering unit, para.124 or element 73 in Fig.7 or Fig.8); and memory (ROM/ RAM, para.110) to perform the claimed invention.

	Regarding claim 14, Liu in view of Faccin disclose wherein the MME is operable to obtain the subscription information for the UE in response to a request received from the base station (MME receives user subscription including information of PDN connection, [para.54] upon request from BS, see para.104, lines 19-48 in Faccin); which would be obvious that MME has to obtain UE subscription information so as to determine a list of WLANs available for / allowed for transmisison/ offload, in response to BS requests; thus allowing BS to steer traffic over appropriate WLANs.  


	Regarding claim 15, Liu in view of Faccin disclose wherein the request comprises UE capability information, and wherein the UE capability information comprises information that indicates which AWUBSs are supported by the UE (attach message forwarded by network side, e.g., base station, includes offload feature that is supported by UE, e.g., UE capability information, see para.86 in Liu); which is obvious that the data offload corresponds to AWUBS supported by the UE. 


	Regarding claim 16, Liu in view of Faccin disclose wherein the request comprises a request to transition the UE from an idle state to a connected state (attach message carries UE offload capability information sent to MME, see para.86 in Liu); which is well known in the art that attach message is generated upon first transitioning the UE from idle state to connected state.

		
		Regarding claim 19, Liu in view of Faccin disclose wherein obtaining the subscription information for the UE when a UE context is modified for the UE in the radio access network of the cellular communications network (sending list of {WLAN} BSs/ AWUBS [see para.104, lines 19-48 and para.8 in Faccin] by evaluating performance by looking at {UE} services/ policies  [see para.77 in Faccin]); which would be obvious to modify the UE context in cellular network 

	
		Regarding claim 20, claim 20 is rejected for substantially same reason as applied to claim 12, except that claim 20 is in device claim format.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Faccin, as applied to claim 1 above, and further in view of Gupta et al. in Pub. No. US 2014/0369201 A1, hereinafter referred to as Gupta.


	Regarding claim 4, Liu in view of Faccin disclose wherein the subscription information comprises a list of AWUBS indications consisting of the one or more AWUBS indications (comprising list of {WLAN} BSs/ AWUBS, see para.104, lines 19-48, and para.8 in Faccin).
		However, Liu in view of Faccin do not disclose an ordering of the one or more AWUBS indications within the list of AWUBS indications is indicative of relative priorities of the one or more AWUBS indications; which is known in the art and commonly applied in communications field for data offloading, as suggested in Gupta disclosure as below.
Gupta, from the same field of endeavor, teaches an ordering of the one or more AWUBS indications within the list of AWUBS indications is indicative of relative priorities of the one or more AWUBS indications (list of access points are listed in selected order based on priorities or preferences, para.114). 
		Therefore, it would be obvious to one of ordinary skill in the art to implement the feature of ordering AWUBS in a functional entity; thus providing the ability to UEs to evaluate potential connections to access points that are ranked based on relative priorities.


Regarding claim 5, Liu in view of Faccin and Gupta disclose wherein the relative priorities of the one or more AWUBS indications are UE specific (priority can be set based on access point’s estimated proximity to UE, see para.114 in Gupta).
	
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Faccin and Gupta, as applied to claim 4 above, and further in view of Byun et al. in WO 2015/105383 A1, hereinafter referred to as Byun. 

		Regarding claim 6, Liu in view of Faccin and Gupta do not disclose wherein the relative priorities of the one or more AWUBS indications are Byun’s disclosure as below.
 Byun, from the same field of endeavor, teaches the relative priorities of the one or more AWUBS indications are universal for the cellular communications network (priorities of selected access points are set based on access point’s loading, e.g., which is a universal factor to consider when selecting allowed AWUBS, para.114).
		Therefore, it would be obvious to one of ordinary skill in the art to set universal relative priorities; thus facilitating the selection of AWUBS for data offloading between a plurality of RATs. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Faccin, as applied to claim 1 above, and further in view of Byun.


		Regarding claim 7, Liu in view of Faccin do not disclose wherein the subscription information comprises a list of AWUBS indications consisting of the one or more AWUBS indications without priorities; which is known in the art and commonly applied in communications field for data offloading, as suggested in Byun’s disclosure as below.
Byun, from the same field of endeavor, teaches a list of AWUBS indications consisting of the one or more AWUBS indications without priorities (receiving list of common supported WLAN indicating possible WLAN related IDs, para.51).
		Therefore, it would be obvious to one of ordinary skill in the art to set AWUBS indications without priorities; thus allowing the selection of AWUBS for data offloading between a plurality of RATs through a manual or sequential mode. 


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Faccin, as applied to claims 1 and 13 above, respectively, and further in view of Adjakple et al. in Pub. No. US 2013/0016696 A1, hereinafter referred to as Adjakple.


 Regarding claim 8, Liu in view of Faccin do not disclose wherein the UE context related request comprises Subscriber Profile Identity (SPID) information element associated with the UE that comprises the one or more AWUBS indications; which is suggested in the art and commonly applied in communications field for data communications, as suggested in Adjakple’s disclosure as below.
		Adjakple, from the same field of endeavor, teaches Subscriber Profile Identity (SPID) information element associated with the UE that comprises the one or more AWUBS indications (SPID parameter received from MME, and is contained in an initial context setup request message, a UE context modification request message, a handover request message [para.79], during an initial attach of WTRUs [para.47]).
		Therefore, it would be obvious to one of ordinary skill in the art to use SPID to obtain AWUBS indicated by MME; thus enabling the determination whether to activate appropriate WLANs for UEs data transmission.


		Regarding claim 17, claim 17 is rejected for substantially same reason as claim 8, except that claim 17 is in a device claim format.



Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Faccin, as applied to claims 1 and 13 above, respectively, and further in view of Olsson et al. in Pub. No. US 2010/0267388 A1 hereinafter referred to as Olsson.


		Regarding claim 9, Liu in view of Faccin do not disclose wherein the UE context related request comprises a Handover Restriction List, HRL, information element associated with the UE that comprises the one or more AWUBS indications; which is known in the art and commonly applied in communications field for data communications, as suggested in Olsson’s disclosure as below.
		Olsson, from the same field of endeavor, teaches a Handover Restriction List, HRL, information element associated with the UE, is provided by MME (para.32).
		Thus, it would be obvious to one of ordinary skill in the art to use HRL associated with UE to obtain AWUBS; thus enabling the determination of whether to activate WLAN/ LTE aggregation while reducing signaling load by using HRL populated with identities of restricted areas.

		
		Regarding claim 18, claim 18 is rejected for substantially same reason as claim 9, except that claim 18 is in a device claim format.	


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chandramouli, Faccin’48, Fang, and Forssell are all cited to show that the Mobility Management Entity (MME) of a cellular communications network obtains information on Allowed Wireless Local Area .


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
           



	/C.Q.T./
	/ALPUS HSU/           Primary Examiner, Art Unit 2465